50 N.Y.2d 833 (1980)
Donita L. Keel, Formerly Known as Donita Lent, Appellant,
v.
Parke, Davis & Company, Respondent.
Court of Appeals of the State of New York.
Argued April 21, 1980.
Decided May 29, 1980.
Arthur N. Seiff and John J. Tullman for appellant.
Joseph M. Costello and Michael Weinberger for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*835MEMORANDUM.
In affirming the order of the Appellate Division for the reasons stated in the memorandum at the Appellate Division, we note in particular its conclusion that, in essence, the dismissal of plaintiff's action following protracted and repeated delays was for neglect to prosecute (see Flans v Federal Ins. Co., 43 N.Y.2d 881). Moreover, in contrast to Schuman v Hertz Corp. (17 N.Y.2d 604), here the Justice presiding at Trial Term did not manifest an expectation that the suit would be able to be brought anew under CPLR 205 (subd [a]).
Order affirmed, with costs, in a memorandum.